Citation Nr: 0602057
Decision Date: 01/24/06	Archive Date: 04/11/06

Citation Nr: 0602056	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-26 459	)	DATE JAN 24 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to June 1978.  
He also served in the United States Naval Reserves after his 
period of active duty.  The appellant in this matter is the 
son of a veteran.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The appellant appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The appellant is the child of the veteran.

3.  The veteran died of cardiac arrest from cardiac 
arrhythmia (an irregular beating of the heart) due to 
myxomatous degeneration of the mitral valve while serving on 
inactive duty for training in January 1991.


CONCLUSION OF LAW

The eligibility requirements for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, have been met.  38 U.S.C.A. §§ 101(2), (4)(A), (16), 
(23), (24)(C)(ii), 1110, 3500, 3501(a)(1)(A)(i), 3510 (West 
2002); 38 C.F.R. §§ 3.57, 3.58, 3.807(d), 21.3021(a)(1)(i), 
(b) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
has a duty to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  In the decision below, the 
Board has granted the appellant's claim for eligibility for 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The appellant's birth certificate in the claims file shows 
that he was born to the veteran and his spouse in December 
1985.  Therefore, the Board finds that he is the son of the 
veteran.

The appellant contends that he is eligible for educational 
assistance benefits under Chapter 35 based on the veteran's 
death in 1991 while the veteran was serving on a period of 
inactive duty for training with the United States Naval 
Reserves.  In its March 2004 decision, the RO denied his 
claim, stating that "the evidence doesn't show that [the 
veteran]'s death was related to military service."  In the 
June 2004 statement of the case, the RO noted that a DD Form 
1300, Report of Casualty, in the file showed that the veteran 
"was on a duty status of Inactive Duty for Training when he 
became deceased.  He has not been determined as a veteran who 
died of a service-connected disability.  Dependents of 
personnel who die while on Inactive Duty for Training are not 
entitled to education benefits under Chapter 35."

Thus, the issue before the Board on appeal is whether the 
appellant is eligible for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, 
based on his father's service.  In this decision, the Board 
addresses only the issue of eligibility for educational 
assistance based on the veteran's service, and this decision 
does not extend to whether the appellant is otherwise 
entitled to educational assistance benefits under Chapter 35, 
a matter not reached or discussed by the RO.

The appellant's eligibility for Chapter 35 educational 
assistance benefits depends on whether he is "a child of a 
person who died of a service-connected 
disability, . . . arising out of active military, naval, or 
air service . . . ."  38 U.S.C.A. § 3501(a)(1)(A)(i).  "The 
standards and criteria for determining whether or not a 
disability arising out of such service is service connected 
shall be those applicable under chapter 11 of [Title 38]."  
Id.  Implementing VA regulations state that the appellant 
must be "[a] child of a . . . [v]eteran who died of a 
service-connected disability."  38 C.F.R. § 21.3021(A)(1)(i) 
(emphasis added).  

"The term 'service-connected' means, with respect to 
disability or death . . . that the death resulted from a 
disability incurred or aggravated, in line of duty in the 
active military, naval, or air service."  38 U.S.C.A. 
§ 101(16).  The law provides that a veteran is "a person who 
served in the active military, naval, or air service . . ." 
and that "[t]he term 'active military, naval, or air 
service' includes . . . any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during such training."  
38 U.S.C.A. § 101(2), (24)(C)(ii) (emphasis added).  
Paragraph (24) of section 101 was amended in November 2000 to 
add the part in italics shown in the preceding sentence.

The evidence of record in this case establishes that the 
appellant's father was a veteran based not only on his 
service on active duty from May 1974 to June 1978 but also 
based on the period of inactive duty for training in January 
1991 when he died of cardiac arrhythmia due to myxomatous 
degeneration of the mitral valve.  In this regard, the 
autopsy report in the claims file stated that the veteran 
"died as a result of a cardiac arrhythmia (an irregular 
beating of the heart) due to myxomatous degeneration of the 
mitral valve.  Cardiac arrhythmias are commonly associated 
with this condition and death rarely."  

Cardiac arrest is a sudden cessation of the pumping function 
of the heart, with disappearance of arterial blood pressure, 
connoting either ventricular fibrillation of ventricular 
standstill; it usually leads to death unless 
corrected . . . .  Dorland's Illustrated Medical Dictionary 
121 (28th ed. 1994).  Myxomatous degeneration can cause 
mitral regurgitation, which in turn can lead to a stroke, 
other damage, or even heart failure.  See The Merck Manual 
Second Home Edition, Heart Valve Disorders: Mitral 
Regurgitation, available at 
http://www.merck.com/mmhe/sec03/ch028/ch028b.html (last 
visited Jan. 19, 2006); see also Sudden Cardiac Death-Zipes 
and Wellens 98 (21): 2334-Circulation, available at 
http://circ.ahajournals.org/cgi/content/full/circulationha;98
/21/2334 (last visited Jan. 11, 2006) (noting that "patients 
with mitral valve prolapse who have . . . myxomatous 
degeneration of the valve are clearly at higher risk for 
complications, such as . . . sudden cardiac death").

Thus, the evidence of record reflects that the veteran died 
from cardiac arrest while serving on inactive duty for 
training.  Accordingly, the period of inactive duty for 
training during which he died meets the statutory definition 
of "active military, naval, or air service" and therefore 
the veteran was a "veteran", as that term is defined by 
statute, based not only on his period of active duty but also 
based on the period of inactive duty for training in January 
1991.  Cf. McManaway v. West, 13 Vet. App. 60, 67 (1999) 
(citing Paulson, 7 Vet. App. 466, 469-70 (1995), for the 
proposition that, "if a claim relates to period of active 
duty for training, a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim" (emphasis in McManaway)); 
see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Although the RO denied service 
connection for the cause of the veteran's death in an April 
1992 rating decision, the law, as noted above, was amended 
since that decision was rendered to provide that "[t]he term 
'active military, naval, or air service' includes . . . any 
period of inactive duty for training during which the 
individual concerned . . . died . . . from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident during such training."  38 U.S.C.A. § 101(2), 
(24)(C)(ii) (emphasis added).  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is in favor of the claim that 
the appellant's father was a "veteran" based on the period 
of service during which he died, and the appellant is "[a] 
child of a . . . [v]eteran who died of a service-connected 
disability" for the purposes of VA benefits.  Accordingly, 
the appellant is eligible for Dependents' Educational 
Assistance benefits based on the service of the veteran under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§§ 101(2), (4)(A), (16), (23), (24)(C)(ii), 1110, 3500, 
3501(a)(1)(A)(i), 3510; 38 C.F.R. §§ 3.57, 3.58, 3.807(d), 
21.3021(a)(1)(i), (b).  The Board notes that whether the 
appellant is otherwise entitled to those benefits is another 
matter not addressed in this decision.  



ORDER

Eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0600771	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant in this matter is the son of a man who served 
in the United States Naval Reserves.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  
Concerning this, the RO will be notifying him in writing 
about information needed from him in accordance with 
paragraph # 3 of this remand below.


REMAND

The issue before the Board is whether the appellant is 
eligible for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  In this 
regard, the appellant's eligibility for Chapter 35 
educational assistance benefits depends on whether he is "a 
child of a person who died of a service-connected 
disability."  38 U.S.C.A. § 3501(a)(1)(A)(i).  VA 
regulations require that he must be "[a] child of a . . . 
[v]eteran who died of a service-connected disability."  
38 C.F.R. § 21.3021(A)(1)(i).  "The term 'service-connected' 
means, with respect to disability or death . . . that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval, or air service."  
38 U.S.C.A. § 101(16).  

The law provides that a veteran is "a person who served in 
the active military, naval, or air service . . ." and that 
"[t]he term 'active military, naval, or air service' 
includes . . . any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty; or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during such training."  38 U.S.C.A. 
§ 101(2), (24) (emphasis added).    

The evidence of record includes VA Form 1300, Report of 
Casualty, which shows that the appellant's father in this 
case died of myxomatous degeneration of the mitral valve 
while on inactive duty for training in January 1991.  
Therefore, it is necessary to determine whether the 
appellant's father is considered a "veteran" for the 
purposes of VA benefits including the education benefits for 
which the appellant, his son, is applying.  Since it appears 
that the appellant's father died while on inactive duty for 
training from a heart problem, the issue in this case, for 
the purposes of whether the appellant is eligible for 
education benefits, is whether the appellant's father died 
while on inactive duty for training from an acute myocardial 
infarction or from cardiac arrest.  If so, it appears that 
the appellant's father would meet the definition of a 
"veteran" for the purposes of VA benefits and that the 
appellant would therefore be eligible for VA survivors' 
educational assistance benefits.  The Board notes that 
whether the appellant is otherwise entitled to those benefits 
is another matter, and the only issue on appeal to the Board 
presently is whether he is eligible based on his father's 
service.      

Accordingly, the case must be remanded for development 
regarding the circumstances of his father's death.    

1.  The RO must ascertain whether there 
is a VA claims file for the appellant's 
father in this case, and if so, obtain it 
because it may contain information about 
the cause of death of the appellant's 
father.  The RO should determine whether 
a claim for entitlement to service 
connection for the cause of the 
appellant's father's death was ever 
adjudicated; or if the appellant's father 
ever made a claim to VA during his 
lifetime; or if any other survivors or 
dependents made claims for VA benefits 
based on the death of the appellant's 
father.  

2.  The RO must obtain the appellant's 
father's service medical records for his 
period of service in the Naval Reserves 
which, according to the Report of 
Casualty, began with his enlistment in 
April 1974 and ended with his death in 
January 1991.   

The RO should also obtain the appellant's 
father's service personnel records 
pertaining to his service in the United 
States Naval Reserves to include any line 
of duty determination or other documents 
concerning the appellant's father's death 
in January 1991.

3.  The RO should write to the appellant 
and request that he provide any 
information that he knows about the 
circumstances of his father's death, such 
as the name of a hospital, if any, where 
his father may have been taken for 
treatment, or that he submit any 
documents or evidence that he has 
regarding the circumstances of his 
father's death to include, but not 
limited to, a death certificate; a report 
of hospitalization or emergency services, 
if any, rendered at the time of death; 
and any other documents or medical 
evidence, such as an autopsy report, 
which would show cause of death.  

4.  When all of the evidence has been 
obtained, the RO must readjudicate 
whether the appellant is eligible for VA 
educational assistance benefits, to 
include adjudication of the underlying 
issue of service connection for the cause 
of his father's death.  If the underlying 
issue must be adjudicated by an RO other 
than Muskogee, send the matter to that RO 
for adjudication.  If any further 
development of the medical evidence is 
needed, such as a medical opinion to 
determine whether the cause of death from 
myxomatous degeneration of the mitral 
valve constitutes a myocardial infarction 
or cardiac arrest for the purposes of 
38 U.S.C. § 101(24), this development 
should be accomplished.

If the benefit on appeal remains denied, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative, if any, should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 





